DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 09/23/2021 has been entered and made of record.
Claim 8 has been amended.
Claims 1-30 are currently pending.

Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive.                                                                                                                               Claim 1, the applicant argued that A. Kramer fails to teach or suggest the features of independent claim 1. Kramer fails to teach or suggest, "a method for wireless communication ... , " "transmitting a radio frequency downlink message ... ," and "allocating a receive time window associated with receiving a radio frequency uplink message ... ," as recited in independent claim 1. B. Guey fails to teach or suggest the features of independent claim 1. While the eight beams of Guey may occupy a certain time duration, Guey fails to teach or suggest that this duration of time is based on "a beam configuration". However, the resource blocks assigned by the base station in Guey are not allocated based at least in part on the set of beamforming weights or any type of beam configuration. For example, each set of UL control resource blocks are described as being associated with a set of beamforming weights. C. The combination wherein the receive time window is allocated based at least in part on ... a beam configuration for wireless communication between the base station and the UE," as recited in independent claim 1.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.1, Kramer clearly discloses that an Optical Line Terminal (OLT 102) is sending a downstream GATE messages (i.e., radio frequency downlink (DL) message) to an Optical Network Unit (ONU 104) via optical links and splitter in both wireless manner (e.g., radio frequency spectrum, Wi-Fi) and wired manner as would be understood by a person of skill in the art based on the teachings of an Ethernet Passive Optical Network (EPON) terminology which is defined in IEEE 802.3av standard wireless communication including Gigabit Passive Optical Network (GPON) and Broadband Passive Optical Network (BPON) Noted, wireless manner includes the radio frequency spectrum among multiple devices (see Kramer, Fig.1 Col 2 lines 35-47 and Fig.2 Col 3 lines 11-24). Kramer also discloses the radio frequency communication when the ONUs are consuming substantial resources (i.e., time-frequencies) in periodic polling, and the ONU is transmitting data in the upstream unsolicited burst mode transmission in wireless manner for the performance of the PON system (see Kramer, Fig.1 Col 2 lines 6-20 and Fig.3 Col 3 lines 65-67 to Col 4 lines 1-13). Guey also clearly discloses that base station (BS 101) is sending radio frequency (RF) signals of downlink (DL) control beams to user equipment (UE 102), each control .
Kramer also discloses that the OLT 102 is allocating window 710 (i.e., a receive time window) associated with receiving a REPORT message (i.e., an uplink message) which is transmitted from the ONU responsive to the radio frequency downlink message/ downstream GATE message (see Kramer, Fig.7 Col 7 lines 45-67 to Col 7 lines 1-20).
Kramer also discloses that the window 710 (i.e., the receive time window) is allocated based at least in part on a maximum round trip time (RTT) associated with ONUs from closest/farthest (i.e., coverage area) in distance to the OLT 702 and REPORT timeslot size (i.e., frame size) of the REPORT message/uplink message and extended preamble 1202 preceding transmission 1204 data frame size of the upstream REPORT message/ uplink message since the OLT and ONUs are wirelessly connected (e.g., wireless manner) in the Ethernet PON technologies (see Kramer, Fig.2-3 Col 3 lines 25-64, Fig.7 Col 7 lines 45-67 to Col 7 lines 1-20 and Fig.12 Col 10 lines 33-67). Kramer further discloses that the OLT 102 is managing/reserving monitoring the window 710 (i.e., the receive time window) for the respective REPORT messages (i.e., radio frequency uplink messages) transmitted from the ONUs since the OLT 102 is receiving the REPORT message (i.e., radio frequency uplink message) from the ONU during the window 710 (i.e., the receive time window) in response to a GATE message in probabilistic reporting mode or periodic polling (see Kramer, Col 2 lines 15-47, Fig.7 Col 7 lines 45-67 to Col 8 lines 1-20, and Fig.12 Col 10 lines 41-59). 

Guey also discloses DL allocation 221/UL allocation 222 of a base station is allocating the transmission time interval (i.e., receive time window) between the DL subframe and the UL subframe 2.5msec based at least in part on a beam configuration for the wireless communication between the base station (BS) and the user equipment (UE), the frame size a total of 0.38msec to DL beams and UL beams, each set of DL control resource bocks and each set of UL control resource blocks associated with a corresponding set of beamforming weights to a plurality of UEs in a Millimeter Wave (mmWave) beamforming mobile communication network since the Millimeter Wave (mmWave) beamforming is associated with the control cycle of UL/DL transmission time between the base station and the UE (e.g., propagation round trip time) on each set of DL control resource blocks configuration and each set of UL control resource blocks configuration according to a corresponding set of beamforming weights (see Guey, Fig.1-2 Col 2 lines 6-30 and Fig.14 Col 7 lines 38-59).
Guey further discloses that the base station is allocating the beamforming weights configuration (i.e., beam configuration) for wireless communication between the base station BS 101 and user equipment UE 102 by assigning resource configuration on a first sets of DL control resource blocks for DL transmission and a second sets of UL control resource blocks for UL transmission since the 2.5 msec duration of time interval 
Therefore, the combination of Kramer and Guey clearly disclose that DL allocation 221/UL allocation 222 of a base station/the OLT 102 is allocating the transmission time interval/window 710 (i.e., receive time window) between the DL subframe and the UL subframe 2.5msec based at least in part on a beam configuration for the wireless communication between the base station (BS) and the user equipment (UE)/ based at least in part on a maximum round trip time (RTT) associated with ONUs from closest/farthest (i.e., coverage area) in distance to the OLT 702, the frame size a total of 0.38msec to DL beams and UL beams, each set of DL control resource bocks and each set of UL control resource blocks associated with a corresponding set of beamforming weights to a plurality of UEs in a Millimeter Wave (mmWave) beamforming mobile communication network since the 2.5 msec duration of time interval between the UL and DL control beams transmission is based on a set of coarse TX/RX control beam configuration with each cell of multiple cells (see Guey, Fig.1-2 Col 2 lines 6-30, Fig.1 Col 3 lines 30-52, Fig.1 Col 3 lines 53-67 to Col 4 lines 1-6, Fig.1-3 Col 4 lines 38-67, Fig.14 Col 7 lines 38-59 and Fig.16A-B Col 8 lines 1-50) and also the OLT and ONUs are wirelessly connected (e.g., wireless manner of radio frequency spectrum, Wi-Fi etc.) in the Ethernet PON technologies as would be understood by a person of skill in the art based on the teachings of an Ethernet Passive Optical Network (EPON) terminology which is defined in IEEE 802.3av standard wireless communication including Gigabit  (see Kramer, Fig.1 Col 2 lines 35-47, Fig.2 Col 3 lines 11-24, Fig.2-3 Col 3 lines 25-64, Fig.7 Col 7 lines 45-67 to Col 7 lines 1-20 and Fig.12 Col 10 lines 33-67). Rune reference also discloses that base station (RNN 110) is sending radio frequency (RF) signals in downlink (DL) control transmission to wireless device 130, whereby carrier in the RF signals is one of an electronic signal, optical signal and radio signal (see Rune, Fig.1-2 [0004] and Fig.4&8 [0169]).

Claim 24, Applicant’s argument is the same argument as in claim 1. Please see the above for examiner’s response.


Claim 12, the applicant argued that, A. Kramer fails to teach or suggest the features of independent claim 12. Kramer fails to teach or suggest, "a method for wireless communication ..., " "receiving a radio frequency downlink message ... ," and "identifying a transmit time window allocated for a radio frequency uplink message ... ," as recited in independent claim 12. B. Guey fails to teach or suggest the features of independent claim 12. this mapping fails to teach or suggest a "transmit time window [] allocated based at least in part on ... a beam configuration for the wireless communication between the base station and the UE," as recited in independent claim 12. While the eight beams of Guey may occupy a certain time duration, Guey fails to teach or suggest that this duration of time is based on a beam configuration. However, the resource associated with a set of beamforming weights. C. The combination of Kramer and Guey is improper.
Applicant respectfully disagrees and submits that the Office Action's proposed combination of Kramer in view of Guey cannot be relied upon to teach or suggest the features of, "identifying a transmit time window allocated for a radio frequency uplink message responsive to the radio frequency downlink message ... wherein the transmit time window is allocated based at least in part on ... a beam configuration for wireless communication between the base station and the UE," as recited in independent claim 12.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.1, Kramer clearly discloses the radio frequency communication when the ONUs are consuming substantial resources (i.e., time-frequencies) in periodic polling, and the ONU is receiving data in the downstream unsolicited burst mode transmission in wireless manner for the performance of the PON system (see Kramer, Fig.1 Col 2 lines 6-20 and Fig.3 Col 3 lines 65-67 to Col 4 lines 1-13). Kramer also discloses that an Optical Network Unit (ONU 104) is receiving a downstream GATE messages (i.e., radio frequency downlink (DL) message) from an Optical Line Terminal (OLT 102) via optical links and splitter in both wireless manner (e.g., radio frequency spectrum, Wi-Fi) and wired manner as would be understood by a person of skill in the art based on the teachings of an Ethernet Passive Optical Network (EPON) terminology is defined in IEEE 802.3av standard wireless communication 
Kramer also discloses that the ONU 104 is identifying window 710/a transmit time window allocated for a REPORT message (i.e., radio frequency uplink message) responsive to the radio frequency downlink message/downstream GATE message (see Kramer, Fig.7 Col 7 lines 45-67 to Col 8 lines 1-20). Guey also clearly discloses that user equipment (UE 102) is receiving radio frequency (RF) signals of downlink (DL) control beams from base station (BS 101), each control beam comprises a set of DL/UL resource blocks and a set of associated beamforming weights with moderate beamforming gain since the BS 101 and UE 102 have one or more RF transceiver modules 212 and 232 respectively in mmWave cellular network systems (see Guey, Fig.1-2 Col 3 lines 53-67 to Col 4 lines 1-36). Kramer also discloses that the window 710/the transmit time window is allocated based at least in part on a maximum round trip time (RTT) associated with ONUs from the closest/farthest in distance coverage area of OLT 702 access point, REPORT timeslot size/frame size of the REPORT message/uplink message and extended preamble 1202 preceding transmission 1204 data frame size of the upstream REPORT message since the OLT and ONUs are wirelessly connected (e.g., wireless manner) in the Ethernet PON technologies (see Kramer, Col 2 lines 15-47, Fig.2-3 Col 3 lines 25-64 and Fig.12 Col 10 lines 33-67).
Kramer further discloses that the ONU is transmitting the REPORT message (i.e., radio frequency uplink message) to the OLT 102 during the beginning/ initial period of window 710 (i.e., the transmit time window) in response to a GATE message in probabilistic 
Additionally, Guey discloses that UE 202 has a radio frequency (RF) transceiver module 232 coupled with the antenna 231, receives RF signals and converts them to baseband signals for applying the beamforming weights W in analog domain in the RF chain Nc or applying in digital domain at the baseband depending on the transceiver architecture 201 (see Guey, Fig.3 Col 4 lines 24-60 to Col 5 lines 1-3 and Fig.15 Col 7 lines 60-67).
Guey also discloses DL allocation 221/UL allocation 222 of a base station is allocating the transmission time interval (i.e., transmit time window) between the DL subframe and the UL subframe 2.5msec based at least in part on a beam configuration for the wireless communication between the base station (BS) and the user equipment (UE), the frame size a total of 0.38msec to DL beams and UL beams, each set of DL control resource bocks and each set of UL control resource blocks associated with a corresponding set of beamforming weights to a plurality of UEs in a Millimeter Wave (mmWave) beamforming mobile communication network since the Millimeter Wave (mmWave) beamforming is associated with the control cycle of UL/DL transmission time between the base station and the UE (e.g., propagation round trip time) on each set of DL control resource blocks configuration and each set of UL control resource blocks configuration according to a corresponding set of beamforming weights (see Guey, Fig.1-2 Col 2 lines 6-30 and Fig.14 Col 7 lines 38-59). Guey further discloses that the base station is allocating the beamforming weights configuration (i.e., beam configuration) for wireless communication between the base station BS 101 and user equipment UE 102 by assigning resource configuration on a first sets of DL control 
Therefore, the combination of Kramer and Guey clearly disclose the transmission time interval/window 710 (i.e., transmit time window) is allocated between the DL subframe and the UL subframe 2.5msec based at least in part on a beam configuration for the wireless communication between the base station (BS) and the user equipment (UE)/ based at least in part on a maximum round trip time (RTT) associated with ONUs from closest/farthest (i.e., coverage area) in distance to the OLT 702, the frame size a total of 0.38msec to DL beams and UL beams, each set of DL control resource bocks and each set of UL control resource blocks associated with a corresponding set of beamforming weights to a plurality of UEs in a Millimeter Wave (mmWave) beamforming mobile communication network since the 2.5 msec duration of time interval between the UL and DL control beams transmission is based on a set of coarse TX/RX control beam configuration with each cell of multiple cells (see Guey, Fig.1-2 Col 2 lines 6-30, Fig.1 Col 3 lines 30-52, Fig.1 Col 3 lines 53-67 to Col 4 lines 1-6, Fig.1-3 Col 4 lines 38-67, Fig.14 Col 7 lines 38-59 and Fig.16A-B Col 8 lines 1-50) and also the OLT and ONUs are wirelessly connected (e.g., wireless manner of radio frequency spectrum, Wi-Fi etc.) in the Ethernet PON technologies as would be understood by a person of skill in the art based on the teachings of an Ethernet Passive Optical Network (EPON) terminology  (see Kramer, Fig.1 Col 2 lines 35-47, Fig.2 Col 3 lines 11-24, Fig.2-3 Col 3 lines 25-64, Fig.7 Col 7 lines 45-67 to Col 7 lines 1-20 and Fig.12 Col 10 lines 33-67). Rune reference also discloses that wireless device 130 is receiving radio frequency (RF) signals in downlink (DL) control transmission from base station (RNN 110), whereby carrier in the RF signals is one of an electronic signal, optical signal, radio signal (see Rune, Fig.1-2 [0004] and Fig.4&8 [0169]).

Claims 28, Applicant make arguments the same argument as in claim 12. Please see the above for examiner’s response.


Claim 8, the applicant argued that, Kramer, Guey, Rune, Hsu, Zhang, and Wei-alone or in any combination-do not teach or suggest "determining that the UE is operating on a high-speed rail serviced by the base station, wherein the receive time window is allocated based at least in part on the UE operating on the high-speed rail," as recited in dependent claim 8.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.4, newly cited Wei clearly discloses that the wireless device is operating in a high-mobility (e.g., a high-speed rail) system and the observation window (i.e., receive time window) is allocated based on the wireless .

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



s 1, 12, 14, 18, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. [hereinafter as Kramer], US 9432120 B2 in view of Guey et al. [hereinafter as Guey], US 10,396,873 B2.
Regarding claim 1, Kramer discloses wherein a method for wireless communication at a base station (Fig.1 Col 2 lines 42-47, a method for wireless communication at an Optical Line Terminal (OLT 102) in a Passive Optical Network), comprising:
transmitting a radio frequency downlink message to a user equipment (UE) (Fig.2 Col 3 lines 11-24, sending a downstream GATE messages (i.e., radio frequency downlink (DL) message) to an Optical Network Unit (ONU 104) and Fig.3 Col 3 lines 65-67 to Col 4 lines 1-13, resources (i.e., time-frequencies)/radio frequency in periodic polling and Fig.1 Col 2 lines 6-20, wireless manner communication);
allocating a receive time window associated with receiving a radio frequency uplink message from the UE responsive to the radio frequency downlink message (Fig.7 Col 7 lines 45-67 to Col 7 lines 1-20, allocating window 710 (i.e., a receive time window) associated with receiving a REPORT message (i.e., an radio frequency uplink message) which is transmitted from the ONU responsive to the downlink message/ radio frequency downstream GATE message), wherein the receive time window is allocated based at least in part on a maximum propagation round trip time (RTT) associated with UEs within a coverage area of the base station, a frame size of the radio frequency uplink message (Fig.7 Col 7 lines 45-67 to Col 8 lines 1-20, the window 710 (i.e., the receive time window) is allocated based at least in part on a maximum round trip time (RTT) associated with ONUs from closest/farthest (i.e., coverage area) in distance to OLT 702 and REPORT timeslot size (i.e., frame size) of the REPORT message/ radio frequency uplink message and Fig.2-3 Col 3 lines 25-64, data frame size of the REPORT message/ radio frequency uplink message and Fig.12 Col 10 lines 33-67, extended preamble 1202 preceding transmission 1204 data frame size of the upstream REPORT message); monitoring the receive time window for the radio frequency uplink message from the UE (Fig.7 Col 7 lines 45-67 to Col 7 lines 1-20, managing/reserving the window 710 (i.e., the receive time window) for the respective REPORT messages/ radio frequency uplink messages transmitted from the ONU and Fig.12 Col 10 lines 41-59, monitoring the window 710 (i.e., the receive time window) for the respective REPORT messages/ radio frequency uplink messages transmitted from the ONUs); and
receiving the radio frequency uplink message from the UE during the receive time window (Fig.7 Col 7 lines 45-67 to Col 7 lines 1-20, receiving the REPORT message/ radio frequency uplink message from the ONU during the window 710 (i.e., the receive time window) in response to a GATE message and Fig.12 Col 10 lines 41-59, receiving the REPORT message/ radio frequency uplink message from the ONU during the window 710 (i.e., the receive time window) in response to a GATE message in probabilistic reporting mode or periodic polling).                   	                                                                                           	Even though Kramer discloses wherein the receive time window is allocated based at least in part on a maximum propagation round trip time (RTT) associated with UEs within a coverage area of the base station, a frame size of the radio frequency uplink message but Kramer does not expressly disclose a beam configuration for wireless communication between the base station and the UE, in the same field of endeavor, Guey teaches wherein transmitting a radio frequency downlink message to a (Fig.1-2 Col 3 lines 53-67 to Col 4 lines 1-36, base station (BS 101) is sending radio frequency (RF) signals of downlink (DL) control beams to user equipment (UE 102), each control beam comprises a set of DL/UL resource blocks and a set of associated beamforming weights with moderate beamforming gain);
the receive time window is allocated based at least in part on a maximum propagation round trip time (RTT) associated with UEs within a coverage area of the base station, a frame size of the radio frequency uplink message (Fig.1-2 Col 2 lines 6-30, DL allocation 221 and UL allocation 222 of a base station is allocating the transmission time interval (i.e., receive time window) between the DL subframe and the UL subframe 2.5msec, the frame size a total of 0.38msec to DL beams and UL beams, each set of radio frequency DL control resource bocks and each set of radio frequency UL control resource blocks associated with a corresponding set of beamforming weights to a plurality of UEs in a Millimeter Wave (mmWave) beamforming mobile communication network and Fig.14 Col 7 lines 38-59, the Millimeter Wave (mmWave) beamforming is associated with the control cycle of UL/DL transmission time between the base station and the UE (e.g., propagation round trip time) on each set of radio frequency DL control resource blocks configuration and each set of radio frequency UL control resource blocks configuration according to a corresponding set of beamforming weights), and a beam configuration for wireless communication between the base station and the UE (Fig.1 Col 3 lines 30-52, beamforming millimeter Wave (mmWave) cellular network 100 for wireless communication between the base station BS 101 and user equipment UE 102 and Fig.1-3 Col 4 lines 38-67, beamforming weights configuration for wireless communication between the base station BS 101 and user equipment UE 102 by allocating a first sets of radio frequency DL control resource blocks for DL transmission and a second sets of radio frequency UL control resource blocks for UL transmission and Fig.16A-B Col 8 lines 1-50, resource configuration and allocating radio frequency DL control resource blocks for DL transmission and radio frequency UL control resource blocks for UL transmission). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kramer to incorporate the teaching of Guey in order to achieve better performance.
	It would have been beneficial to allocate a first sets of DL control resource blocks for DL transmission to a plurality of user equipments (UEs) in a beamforming network.
Each set of DL control resource blocks is associated with a corresponding set of beamforming weights. The base station also allocates a second sets of UL control resource blocks for UL transmission from the UEs. Each set of UL control resource blocks is associated with the same corresponding set of beamforming weight as taught by Guey to have incorporated in the system of Kramer to achieve time, frequency and spatial synchronization. (Guey, Fig.1 Col 3 lines 30-52, Fig.1-3 Col 4 lines 38-67, Fig.8 Col 6 lines 4-15 and Fig.16A-B Col 8 lines 1-50)
	
Regarding claim 12, Kramer discloses wherein a method for wireless communication at a user equipment (UE) (Fig.1 Col 2 lines 42-47, a method for wireless communication at an Optical Network Unit (ONU 104) in a Passive Optical Network), comprising:
receiving a radio frequency downlink message from a base station (Fig.2 Col 3 lines 11-24, receiving a downstream GATE messages (i.e., radio frequency downlink (DL) message) from an Optical Line Terminal (OLT 102) and Fig.3 Col 3 lines 65-67 to Col 4 lines 1-13, resources (i.e., time-frequencies)/radio frequency in periodic polling and Fig.1 Col 2 lines 6-20, wireless manner communication);
identifying a transmit time window allocated for a radio frequency uplink message responsive to the radio frequency downlink message (Fig.7 Col 7 lines 45-67 to Col 7 lines 1-20, identifying window 710 (i.e., a transmit time window) allocated for a REPORT message (i.e., an radio frequency uplink message) responsive to the radio frequency downlink message/downstream GATE message), wherein the transmit time window is allocated based at least in part on a maximum propagation round trip time (RTT) associated with UEs within a coverage area of the base station, a frame size of the radio frequency uplink message (Fig.7 Col 7 lines 45-67 to Col 7 lines 1-20, the window 710 (i.e., the transmit time window) is allocated based at least in part on a maximum round trip time (RTT) associated with ONUs from closest/farthest (i.e., coverage area) in distance to OLT 702 and REPORT timeslot size (i.e., frame size) of the REPORT message/ radio frequency uplink message and Fig.2-3 Col 3 lines 25-64, data frame size of the REPORT message/ radio frequency uplink message and Fig.12 Col 10 lines 33-67, extended preamble 1202 preceding transmission 1204 data frame size of the upstream REPORT message); and
transmitting the radio frequency uplink message to the base station during an initial period of the transmit time window (Fig.7 Col 7 lines 45-67 to Col 7 lines 1-20, transmitting the REPORT message/ radio frequency uplink message to the OLT during the beginning of window 710 (i.e., the transmit time window) in response to a GATE message and Fig.11 Col 9 lines 65-67 to Col 10 lines 1-59, transmitting the REPORT message/ radio frequency uplink message to the OLT during the preambles 1102 and 1104 (i.e., an initial period) of the window 710 (i.e., the transmit time window) in response to a GATE message in probabilistic reporting mode or periodic polling).
	Even though Kramer discloses wherein the transmit time window is allocated based at least in part on a maximum propagation round trip time (RTT) associated with UEs within a coverage area of the base station, a frame size of the radio frequency uplink message but Kramer does not expressly disclose a beam configuration for wireless communication between the base station and the UE, in the same field of endeavor, Guey teaches wherein receiving a radio frequency downlink message from a base station (Fig.1-2 Col 3 lines 53-67 to Col 4 lines 1-36, user equipment (UE 102) is receiving radio frequency (RF) signals of downlink (DL) control beams from base station (BS 101), each control beam comprises a set of DL/UL resource blocks and a set of associated beamforming weights with moderate beamforming gain); 
the transmit time window is allocated based at least in part on a maximum propagation round trip time (RTT) associated with UEs within a coverage area of the base station, a frame size of the radio frequency uplink message (Fig.1-2 Col 2 lines 6-30, allocating the transmission time interval (i.e., transmit time window) between the DL subframe and the UL subframe 2.5msec, the frame size a total of 0.38msec to DL beams and UL beams, each set of radio frequency DL control resource bocks and each set of radio frequency UL control resource blocks associated with a corresponding set of beamforming weights to a plurality of UEs in a Millimeter Wave (mmWave) beamforming mobile communication network and Fig.14 Col 7 lines 38-59, the Millimeter Wave (mmWave) beamforming is associated with the control cycle of UL/DL transmission time between the base station and the UE (e.g., propagation round trip time) on each set of radio frequency DL control resource blocks configuration and each set of radio frequency UL control resource blocks configuration according to a corresponding set of beamforming weights), and a beam configuration for wireless communication between the base station and the UE (Fig.1 Col 3 lines 30-52, beamforming millimeter Wave (mmWave) cellular network 100 for wireless communication between the base station BS 101 and user equipment UE 102 and Fig.1-3 Col 4 lines 38-67, beamforming weights configuration for wireless communication between the base station BS 101 and user equipment UE 102 by allocating a first sets of radio frequency DL control resource blocks for DL transmission and a second sets of radio frequency UL control resource blocks for UL transmission and Fig.16A-B Col 8 lines 1-50, resource configuration and allocating radio frequency DL control resource blocks for DL transmission and radio frequency UL control resource blocks for UL transmission). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kramer to incorporate the teaching of Guey in order to achieve better performance.
	It would have been beneficial to allocate a first sets of DL control resource blocks for DL transmission to a plurality of user equipments (UEs) in a beamforming network.
Each set of DL control resource blocks is associated with a corresponding set of beamforming weights. The base station also allocates a second sets of UL control resource blocks for UL transmission from the UEs. Each set of UL control resource blocks is associated with the same corresponding set of beamforming weight as taught . (Guey, Fig.1 Col 3 lines 30-52, Fig.1-3 Col 4 lines 38-67, Fig.8 Col 6 lines 4-15 and Fig.16A-B Col 8 lines 1-50)
	
Regarding claim 14, Kramer and Guey discloses all the elements of claim 12 as stated above wherein Kramer further discloses the transmit time window is identified based at least in part on the radio frequency downlink message (Fig.7 Col 7 lines 45-67 to Col 7 lines 1-20, identifying window 710 (i.e., a transmit time window) based at least in part on the radio frequency downlink message/downstream GATE message).

Regarding claim 18, Kramer and Guey discloses all the elements of claim 12 as stated above wherein Kramer further discloses the radio frequency uplink message is transmitted in response to receiving the radio frequency downlink message and is transmitted immediately after receiving the radio frequency downlink message (Fig.7 Col 7 lines 45-67 to Col 7 lines 1-20, transmitting the REPORT message/ radio frequency uplink message to the OLT in response to the GATE message/ radio frequency downlink message and transmitted immediately during the beginning of window 710 after receiving the GATE message/ radio frequency downlink message and Fig.11 Col 9 lines 65-67 to Col 10 lines 1-59, transmitting the REPORT message/ radio frequency uplink message to the OLT in response to the GATE message/ radio frequency downlink message and transmitted immediately during the preambles 1102 and 1104 (i.e., an initial period) of the window 710 after receiving the GATE message/ radio frequency downlink message in probabilistic reporting mode or periodic polling).

Regarding claim 24, Kramer discloses wherein an apparatus for wireless communication (Fig.1 Col 2 lines 42-47, an Optical Line Terminal (OLT 102) in a Passive Optical Network for wireless communication), comprising:
a processor (Fig.1 Col 2 lines 42-67, processor circuitry 106 of OLT 102);
memory in electronic communication with the processor (Fig.1 Col 2 lines 42-67, a memory 108 in electronic communication with the processor circuitry 106 of OLT 102); and 
instructions stored in the memory and executable by the processor to cause the
apparatus (Fig.1 Col 2 lines 55-67, logic instructions stored in the memory 108 and executable by the processor circuitry 106 of OLT 102 to cause the OLT 102) to:
transmit a radio frequency downlink message to a user equipment (UE) (Fig.2 Col 3 lines 11-24, sending a downstream GATE messages (i.e., radio frequency downlink (DL) message) to an Optical Network Unit (ONU 104) and Fig.3 Col 3 lines 65-67 to Col 4 lines 1-13, resources (i.e., time-frequencies)/radio frequency in periodic polling and Fig.1 Col 2 lines 6-20, wireless manner communication);
allocate a receive time window associated with receiving a radio frequency uplink message from the UE responsive to the radio frequency downlink message (Fig.7 Col 7 lines 45-67 to Col 7 lines 1-20, allocating window 710 (i.e., a receive time window) associated with receiving a REPORT message (i.e., an radio frequency uplink message) which is transmitted from the ONU responsive to the radio frequency downlink message/downstream GATE message), wherein the receive time window is allocated based at least in part on a maximum propagation round trip time (RTT) associated with UEs within a coverage area of the apparatus, a frame size of the radio (Fig.7 Col 7 lines 45-67 to Col 7 lines 1-20, the window 710 (i.e., the receive time window) is allocated based at least in part on a maximum round trip time (RTT) associated with ONUs from closest/farthest (i.e., coverage area) in distance to OLT 702 and REPORT timeslot size (i.e., frame size) of the REPORT message/ radio frequency uplink message and Fig.2-3 Col 3 lines 25-64, data frame size of the REPORT message/ radio frequency uplink message and Fig.12 Col 10 lines 33-67, extended preamble 1202 preceding transmission 1204 data frame size of the upstream REPORT message);
monitor the receive time window for the radio frequency uplink message from the UE (Fig.7 Col 7 lines 45-67 to Col 7 lines 1-20, managing/reserving the window 710 (i.e., the receive time window) for the respective REPORT messages/ radio frequency uplink messages transmitted from the ONU and Fig.12 Col 10 lines 41-59, monitoring the window 710 (i.e., the receive time window) for the respective REPORT messages/ radio frequency uplink messages transmitted from the ONUs); and
receive the radio frequency uplink message from the UE during the receive time window (Fig.7 Col 7 lines 45-67 to Col 7 lines 1-20, receiving the REPORT message/ radio frequency uplink message from the ONU during the window 710 (i.e., the receive time window) in response to a GATE message and Fig.12 Col 10 lines 41-59, receiving the REPORT message/ radio frequency uplink message from the ONU during the window 710 (i.e., the receive time window) in response to a GATE message in probabilistic reporting mode or periodic polling).
	Even though Kramer discloses wherein the receive time window is allocated based at least in part on a maximum propagation round trip time (RTT) associated with (Fig.1-2 Col 3 lines 53-67 to Col 4 lines 1-36, base station (BS 101) is sending radio frequency (RF) signals of downlink (DL) control beams to user equipment (UE 102), each control beam comprises a set of DL/UL resource blocks and a set of associated beamforming weights with moderate beamforming gain);
the receive time window is allocated based at least in part on a maximum propagation round trip time (RTT) associated with UEs within a coverage area of the apparatus, a frame size of the radio frequency uplink message (Fig.1-2 Col 2 lines 6-30, DL allocation 221 and UL allocation 222 of a base station is allocating the transmission time interval (i.e., receive time window) between the DL subframe and the UL subframe 2.5msec, the frame size a total of 0.38msec to DL beams and UL beams, each set of radio frequency DL control resource bocks and each set of radio frequency UL control resource blocks associated with a corresponding set of beamforming weights to a plurality of UEs in a Millimeter Wave (mmWave) beamforming mobile communication network and Fig.14 Col 7 lines 38-59, the Millimeter Wave (mmWave) beamforming is associated with the control cycle of UL/DL transmission time between the base station and the UE (e.g., propagation round trip time) on each set of radio frequency DL control resource blocks configuration and each set of radio frequency UL control resource blocks configuration according to a corresponding set of beamforming weights), and a beam configuration for wireless communication between the apparatus and the UE (Fig.1 Col 3 lines 30-52, beamforming millimeter Wave (mmWave) cellular network 100 for wireless communication between the base station BS 101 and user equipment UE 102 and Fig.1-3 Col 4 lines 38-67, beamforming weights configuration for wireless communication between the base station BS 101 and user equipment UE 102 by allocating a first sets of radio frequency DL control resource blocks for DL transmission and a second sets of radio frequency UL control resource blocks for UL transmission and Fig.16A-B Col 8 lines 1-50, resource configuration and allocating DL control resource blocks for radio frequency DL transmission and radio frequency UL control resource blocks for UL transmission). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kramer to incorporate the teaching of Guey in order to achieve better performance.
	It would have been beneficial to allocate a first sets of DL control resource blocks for DL transmission to a plurality of user equipments (UEs) in a beamforming network.
Each set of DL control resource blocks is associated with a corresponding set of beamforming weights. The base station also allocates a second sets of UL control resource blocks for UL transmission from the UEs. Each set of UL control resource blocks is associated with the same corresponding set of beamforming weight as taught by Guey to have incorporated in the system of Kramer to achieve time, frequency and spatial synchronization. (Guey, Fig.1 Col 3 lines 30-52, Fig.1-3 Col 4 lines 38-67, Fig.8 Col 6 lines 4-15 and Fig.16A-B Col 8 lines 1-50)
	
Regarding claim 28, Kramer discloses wherein an apparatus for wireless communication (Fig.1 Col 2 lines 42-47, an Optical Network Unit (ONU 104) apparatus in a Passive Optical Network for wireless communication), comprising:
a processor (Fig.1 Col 2 lines 42-67, processor circuitry 120 of ONU 104);
memory in electronic communication with the processor (Fig.1 Col 2 lines 42-67, a memory 118 in electronic communication with the processor circuitry 120 of ONU 104); and
instructions stored in the memory and executable by the processor to cause the apparatus (Fig.1 Col 2 lines 55-67, logic instructions stored in the memory 118 and executable by the processor circuitry 120 of ONU 104 to cause the ONU 104) to:
receive a radio frequency downlink message from a base station (Fig.2 Col 3 lines 11-24, receiving a downstream GATE messages (i.e., radio frequency downlink (DL) message) from an Optical Line Terminal (OLT 102) base station);
identify a transmit time window allocated for a radio frequency uplink message responsive to the radio frequency downlink message (Fig.7 Col 7 lines 45-67 to Col 7 lines 1-20, identifying window 710 (i.e., a transmit time window) allocated for a REPORT message (i.e., an radio frequency uplink message) responsive to the radio frequency downlink message/downstream GATE message), wherein the transmit time window is allocated based at least in part on a maximum propagation round trip time (RTT) associated with UEs within a coverage area of the base station, a frame size of the radio frequency uplink message (Fig.7 Col 7 lines 45-67 to Col 7 lines 1-20, the window 710 (i.e., the transmit time window) is allocated based at least in part on a maximum round trip time (RTT) associated with ONUs from closest/farthest (i.e., coverage area) in distance to OLT 702 and REPORT timeslot size (i.e., frame size) of the REPORT message/ radio frequency uplink message and Fig.2-3 Col 3 lines 25-64, data frame size of the REPORT message/ radio frequency uplink message and Fig.12 Col 10 lines 33-67, extended preamble 1202 preceding transmission 1204 data frame size of the upstream REPORT message); and
transmit the radio frequency uplink message to the base station during an initial period of the transmit time window (Fig.7 Col 7 lines 45-67 to Col 7 lines 1-20, transmitting the REPORT message/ radio frequency uplink message to the OLT during the beginning time of the window 710 (i.e., the transmit time window) in response to a GATE message and Fig.11 Col 9 lines 65-67 to Col 10 lines 1-59, transmitting the REPORT message/ radio frequency uplink message to the OLT during the preambles 1102 and 1104 (i.e., an initial period) of the window 710 (i.e., the transmit time window) in response to a GATE message in probabilistic reporting mode or periodic polling).
	Even though Kramer discloses wherein the transmit time window is allocated based at least in part on a maximum propagation round trip time (RTT) associated with UEs within a coverage area of the base station, a frame size of the radio frequency uplink message but Kramer does not expressly disclose a beam configuration for wireless communication between the base station and the apparatus, in the same field of endeavor, Guey teaches wherein receive a radio frequency downlink message from a base station (Fig.1-2 Col 3 lines 53-67 to Col 4 lines 1-36, user equipment (UE 102) is receiving radio frequency (RF) signals of downlink (DL) control beams from base station (BS 101), each control beam comprises a set of DL/UL resource blocks and a set of associated beamforming weights with moderate beamforming gain);
(Fig.1-2 Col 2 lines 6-30, allocating the transmission time interval (i.e., transmit time window) between the DL subframe and the UL subframe 2.5msec, the frame size a total of 0.38msec to DL beams and UL beams, each set of radio frequency DL control resource bocks and each set of radio frequency UL control resource blocks associated with a corresponding set of beamforming weights to a plurality of UEs in a Millimeter Wave (mmWave) beamforming mobile communication network and Fig.14 Col 7 lines 38-59, the Millimeter Wave (mmWave) beamforming is associated with the control cycle of UL/DL transmission time between the base station and the UE (e.g., propagation round trip time) on each set of radio frequency DL control resource blocks configuration and each set of radio frequency UL control resource blocks configuration according to a corresponding set of beamforming weights), and a beam configuration for wireless communication between the base station and the apparatus (Fig.1 Col 3 lines 30-52, beamforming millimeter Wave (mmWave) cellular network 100 for wireless communication between the base station BS 101 and user equipment UE 102 and Fig.1-3 Col 4 lines 38-67, beamforming weights configuration for wireless communication between the base station BS 101 and user equipment UE 102 by allocating a first sets of radio frequency DL control resource blocks for DL transmission and a second sets of radio frequency UL control resource blocks for UL transmission and Fig.16A-B Col 8 lines 1-50, resource configuration and allocating DL control resource blocks for radio frequency DL transmission and UL control resource blocks for radio frequency UL transmission). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kramer to incorporate the teaching of Guey in order to achieve better performance.
	It would have been beneficial to allocate a first sets of DL control resource blocks for DL transmission to a plurality of user equipments (UEs) in a beamforming network.
Each set of DL control resource blocks is associated with a corresponding set of beamforming weights. The base station also allocates a second sets of UL control resource blocks for UL transmission from the UEs. Each set of UL control resource blocks is associated with the same corresponding set of beamforming weight as taught by Guey to have incorporated in the system of Kramer to achieve time, frequency and spatial synchronization. (Guey, Fig.1 Col 3 lines 30-52, Fig.1-3 Col 4 lines 38-67, Fig.8 Col 6 lines 4-15 and Fig.16A-B Col 8 lines 1-50)



Claims 2-4, 6, 9, 13, 19-20, 22, 25-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. [hereinafter as Kramer], US 9432120 B2 in view of Guey et al. [hereinafter as Guey], US 10,396,873 B2 further in view of Rune et al. [hereinafter as Rune], US 2017/0142620 A1.
Regarding claim 2, Kramer and Guey discloses all the elements of claim 1 as stated above wherein Kramer further discloses transmitting the radio frequency downlink (Fig.9-12 Col 9 lines 1-23, there is no request for the OLT transmitting the GATE message/ radio frequency downlink message using a timing advance where an ONU is configured to transmit data in the upstream unsolicited).                                                                                                             	Even though Kramer and Guey discloses wherein transmitting the radio frequency downlink message without a request that the UE use a timing advance in connection with the radio frequency uplink message, in the same field of endeavor, Rune discloses wherein transmitting the radio frequency downlink message without a request that the UE use a timing advance in connection with the radio frequency uplink message (Fig.1-2 [0078], the wireless device 130 use a configured timing advance in connection with the radio frequency uplink transmission message without a request).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kramer and Guey to incorporate the teaching of Rune in order to provide high throughput.
	It would have been beneficial to perform the uplink transmission using
a configured Timing Advance, TA, value and a guard time without performing a preceding random access procedure in the second cell 122 towards the second RNN 120 as taught by Rune to have incorporated in the system of Kramer and Guey to provide a way of improving the performance in a wireless communications network. (Rune, Fig.1 [0033], Fig.1-2 [0078])

Regarding claim 3, Kramer and Guey discloses all the elements of claim 1 as stated above.
	However, Kramer and Guey does not explicitly disclose identifying an error tolerance metric associated with the maximum propagation RTT, wherein the receive time window is allocated based at least in part on the error tolerance metric, in the same field of endeavor, Rune discloses wherein identifying an error tolerance metric associated with the maximum propagation RTT, wherein the receive time window is allocated based at least in part on the error tolerance metric (Fig.1-2&7 [0177], identifying the marginal Timing Advance error tolerance metric associated with the maximum propagation delay RTT, wherein the timing advance (i.e., receive time window) is assigned/allocated based on the error tolerance metric).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kramer and Guey to incorporate the teaching of Rune in order to provide high throughput.
	It would have been beneficial to preset a TA value for a wireless device for a larger range of small cells than if the TA value is always set to zero by leveraging the marginal Timing Advance error tolerance of a typical eNB as taught by Rune to have incorporated in the system of Kramer and Guey to provide a way of improving the performance in a wireless communications network. (Rune, Fig.1 [0033] and Fig.1-2&7 [0177])

Regarding claim 4, Kramer and Guey discloses all the elements of claim 1 as stated above wherein Kramer further discloses configuring a preamble of the radio frequency (Fig.11 Col 9 lines 50-67 to Col 10 lines 1-59, configuring a preamble of the GATE message/downlink message to indicate a timing parameter associated with the GATE message/downlink message).                                                                                                                           	Even though Kramer and Guey discloses wherein configuring a preamble of the radio frequency downlink message to indicate a timing parameter associated with the radio frequency downlink message, in the same field of endeavor, Rune discloses wherein configuring a preamble of the radio frequency downlink message to indicate a timing parameter associated with the radio frequency downlink message (Fig.1-2&7 [0172], configuring a preamble of the radio frequency downlink message to indicate a maximum timing advance value (i.e., timing parameter) associated with the radio frequency downlink message).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kramer and Guey to incorporate the teaching of Rune in order to provide high throughput.
	It would have been beneficial to assign the maximum TA value in conjunction with a handover into the second cell 122 which may in turn be defined as a TA value which is exceeded only a certain fraction of the times a wireless device is assigned a TA value in conjunction with a handover into the second cell 122 as taught by Rune to have incorporated in the system of Kramer and Guey to provide a way of improving the performance in a wireless communications network. (Rune, Fig.1 [0033] and Fig.1-2&7 [0172])

Regarding claim 6, Kramer, Guey and Rune disclose all the elements of claim 4 as stated above wherein Kramer further discloses the radio frequency downlink message is transmitted during a transmit time window (Fig.7 Col 7 lines 45-67 to Col 7 lines 1-20, the radio frequency downlink message/ downstream GATE message is transmitted during an allocated window 710/transmit time window).

Regarding claim 9, Kramer and Guey discloses all the elements of claim 1 as stated above wherein Kramer further discloses the receive time window is allocated based at least in part on a timing advance procedure not being performed (Fig.9-12 Col 9 lines 1-23, the window 710 (i.e., receive time window) is allocated based at least in part on a timing advance procedure not being performed).
	Even though Kramer and Guey discloses wherein the receive time window is allocated based at least in part on a timing advance procedure not being performed, in the same field of endeavor, Rune discloses wherein the receive time window is allocated based at least in part on a timing advance procedure not being performed (Fig.1-2&7 [0204], the timing advance (i.e., receive time window) is allocated based at least in part on a timing advance procedure not being performed, an uplink grant without a preceding scheduling request).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kramer and Guey to incorporate the teaching of Rune in order to provide high throughput.
 by the first RNN 110 in a message involved in the handover procedure, e.g. a message like the currently used X2AP message HANDOVER REQUEST as taught by Rune to have incorporated in the system of Kramer and Guey to provide a way of improving the performance in a wireless communications network. (Rune, Fig.1 [0033] and Fig.1-2&7 [0204])

Regarding claim 13, Kramer and Guey discloses all the elements of claim 12 as stated above wherein Kramer further discloses transmitting the radio frequency uplink message without first applying a timing advance in connection with the radio frequency uplink message (Fig.9-12 Col 9 lines 1-23, there is no request for the ONU transmitting the REPORT message/radio frequency uplink message using a timing advance where an ONU is configured to transmit data in the upstream unsolicited).                                                                                                                               	Even though Kramer and Guey discloses wherein transmitting the radio frequency uplink message without first applying a timing advance in connection with the radio frequency uplink message, in the same field of endeavor, Rune discloses wherein transmitting the radio frequency uplink message without first applying a timing advance in connection with the radio frequency uplink message (Fig.1-2 [0078], the wireless device 130 use a configured timing advance in connection with the radio frequency uplink transmission message without first applying a timing advance such as request).

	It would have been beneficial to perform the uplink transmission using a configured Timing Advance, TA, value and a guard time without performing a preceding random access procedure in the second cell 122 towards the second RNN 120 as taught by Rune to have incorporated in the system of Kramer and Guey to provide a way of improving the performance in a wireless communications network. (Rune, Fig.1 [0033], Fig.1-2 [0078])

Regarding claim 19, Kramer and Guey discloses all the elements of claim 12 as stated above wherein Kramer further discloses the transmit time window is allocated based at least in part on a timing advance procedure not being performed (Fig.9-12 Col 9 lines 1-23, the window 710 (i.e., transmit time window) is allocated based at least in part on a timing advance procedure not being performed).                                                                               	Even though Kramer and Guey discloses wherein the transmit time window is allocated based at least in part on a timing advance procedure not being performed, in the same field of endeavor, Rune discloses wherein the transmit time window is allocated based at least in part on a timing advance procedure not being performed (Fig.1-2&7 [0204], the timing advance (i.e., transmit time window) is allocated based at least in part on a timing advance procedure not being performed, an uplink grant without a preceding scheduling request).

	It would have been beneficial to use the unsolicited uplink transmission resource allocation which may be an uplink grant without a preceding scheduling request. For example, the second RNN 120 is informed of the pending uplink data in the wireless device 130 by the first RNN 110 in a message involved in the handover procedure, e.g. a message like the currently used X2AP message HANDOVER REQUEST as taught by Rune to have incorporated in the system of Kramer and Guey to provide a way of improving the performance in a wireless communications network. (Rune, Fig.1 [0033] and Fig.1-2&7 [0204])

Regarding claim 20, Kramer and Guey discloses all the elements of claim 12 as stated above wherein Kramer further discloses configuring a preamble of the radio frequency uplink message to indicate a timing parameter associated with the radio frequency uplink message (Fig.11 Col 9 lines 50-67 to Col 10 lines 1-59, configuring a preamble of the REPORT message/ radio frequency uplink message to indicate a timing parameter associated with the REPORT message/ radio frequency uplink message).                                                                                                                                      	Even though Kramer and Guey discloses wherein configuring a preamble of the radio frequency uplink message to indicate a timing parameter associated with the radio frequency uplink message, in the same field of endeavor, Rune discloses wherein configuring a preamble of the radio frequency uplink message to indicate a timing (Fig.1-2&7 [0172], configuring a preamble of the downlink message to indicate a maximum timing advance value (i.e., timing parameter) associated with the radio frequency uplink message).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kramer and Guey to incorporate the teaching of Rune in order to provide high throughput.
	It would have been beneficial to assign the maximum TA value in conjunction with a handover into the second cell 122 which may in turn be defined as a TA value which is exceeded only a certain fraction of the times a wireless device is assigned a TA value in conjunction with a handover into the second cell 122 as taught by Rune to have incorporated in the system of Kramer and Guey to provide a way of improving the performance in a wireless communications network. (Rune, Fig.1 [0033] and Fig.1-2&7 [0172])

Regarding claim 22, Kramer and Guey discloses all the elements of claim 12 as stated above.
	However, Kramer and Guey does not explicitly disclose wherein identifying an error tolerance metric associated with the maximum propagation RTT, wherein the receive time window is allocated based at least in part on the error tolerance metric, in the same field of endeavor, Rune discloses wherein identifying an error tolerance metric associated with the maximum propagation RTT, wherein the receive time window is allocated based at least in part on the error tolerance metric (Fig.1-2&7 [0177], identifying the marginal Timing Advance error tolerance metric associated with the maximum propagation delay RTT, wherein the timing advance (i.e., receive time window) is assigned/allocated based on the error tolerance metric).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kramer and Guey to incorporate the teaching of Rune in order to provide high throughput.
	It would have been beneficial to preset a TA value for a wireless device for a larger range of small cells than if the TA value is always set to zero by leveraging the marginal Timing Advance error tolerance of a typical eNB as taught by Rune to have incorporated in the system of Kramer and Guey to provide a way of improving the performance in a wireless communications network. (Rune, Fig.1 [0033] and Fig.1-2&7 [0177])

Regarding claim 25, Kramer and Guey discloses all the elements of claim 24 as stated above wherein Kramer further discloses transmit the radio frequency downlink message without a request that the UE use a timing advance in connection with the radio frequency uplink message (Fig.9-12 Col 9 lines 1-23, there is no request for the OLT transmitting the GATE message/ radio frequency downlink message using a timing advance where an ONU is configured to transmit data in the upstream unsolicited).                                                                                                              	Even though Kramer and Guey discloses wherein transmitting the radio frequency downlink message without a request that the UE use a timing advance in connection with the radio frequency uplink message, in the same field of endeavor, (Fig.1-2 [0078], the wireless device 130 use a configured timing advance in connection with the radio frequency uplink transmission message without a request).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kramer and Guey to incorporate the teaching of Rune in order to provide high throughput.
	It would have been beneficial to perform the uplink transmission using
a configured Timing Advance, TA, value and a guard time without performing a preceding random access procedure in the second cell 122 towards the second RNN 120 as taught by Rune to have incorporated in the system of Kramer and Guey to provide a way of improving the performance in a wireless communications network. (Rune, Fig.1 [0033], Fig.1-2 [0078])

Regarding claim 26, Kramer and Guey discloses all the elements of claim 24 as stated above.
	However, Kramer and Guey does not explicitly disclose wherein identify an error tolerance metric associated with the maximum propagation RTT, wherein the receive time window is allocated based at least in part on the error tolerance metric, in the same field of endeavor, Rune discloses wherein Rune further discloses identify an error tolerance metric associated with the maximum propagation RTT, wherein the receive time window is allocated based at least in part on the error tolerance metric (Fig.1-2&7 [0177], identifying the marginal Timing Advance error tolerance metric associated with the maximum propagation delay RTT, wherein the timing advance (i.e., receive time window) is assigned/allocated based on the error tolerance metric).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kramer and Guey to incorporate the teaching of Rune in order to provide high throughput.
	It would have been beneficial to preset a TA value for a wireless device for a larger range of small cells than if the TA value is always set to zero by leveraging the marginal Timing Advance error tolerance of a typical eNB as taught by Rune to have incorporated in the system of Kramer and Guey to provide a way of improving the performance in a wireless communications network. (Rune, Fig.1 [0033] and Fig.1-2&7 [0177])

Regarding claim 27, Kramer and Guey discloses all the elements of claim 24 as stated above wherein Kramer further discloses configure a preamble of the radio frequency downlink message to indicate a timing parameter associated with the radio frequency downlink message (Fig.11 Col 9 lines 50-67 to Col 10 lines 1-59, configuring a preamble of the GATE message/ radio frequency downlink message to indicate a timing parameter associated with the GATE message/ radio frequency downlink message).                                                                                                                              	Even though Kramer and Guey discloses wherein configure a preamble of the radio frequency downlink message to indicate a timing parameter associated with the radio frequency downlink message, in the same field of endeavor, Rune discloses wherein configure a preamble of the radio frequency downlink message to indicate a (Fig.1-2&7 [0172], configuring a preamble of the radio frequency downlink message to indicate a maximum timing advance value (i.e., timing parameter) associated with the radio frequency downlink message).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kramer and Guey to incorporate the teaching of Rune in order to provide high throughput.
	It would have been beneficial to assign the maximum TA value in conjunction with a handover into the second cell 122 which may in turn be defined as a TA value which is exceeded only a certain fraction of the times a wireless device is assigned a TA value in conjunction with a handover into the second cell 122 as taught by Rune to have incorporated in the system of Kramer and Guey to provide a way of improving the performance in a wireless communications network. (Rune, Fig.1 [0033] and Fig.1-2&7 [0172])

Regarding claim 29, Kramer and Guey discloses all the elements of claim 28 as stated above wherein Kramer further discloses transmit the radio frequency uplink message without first applying a timing advance in connection with the radio frequency uplink message (Fig.9-12 Col 9 lines 1-23, there is no request for the ONU transmitting the REPORT message/ radio frequency uplink message using a timing advance where an ONU is configured to transmit data in the upstream unsolicited).                                                                                                                              	Even though Kramer and Guey discloses wherein transmit the radio frequency uplink message without first applying a timing advance in connection with the radio (Fig.1-2 [0078], the wireless device 130 use a configured timing advance in connection with the radio frequency uplink transmission message without first applying a timing advance such as request).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kramer and Guey to incorporate the teaching of Rune in order to provide high throughput.
	It would have been beneficial to perform the uplink transmission using a configured Timing Advance, TA, value and a guard time without performing a preceding random access procedure in the second cell 122 towards the second RNN 120 as taught by Rune to have incorporated in the system of Kramer and Guey to provide a way of improving the performance in a wireless communications network. (Rune, Fig.1 [0033], Fig.1-2 [0078])



Claims 5, 10, 11, 15, 16, 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. [hereinafter as Kramer], US 9432120 B2 in view of Guey et al. [hereinafter as Guey], US 10,396,873 B2 in view of Rune et al. [hereinafter as Rune], US 2017/0142620 A1 further in view of Hsu [hereinafter as Hsu], US 2010/0111070 A1.
Regarding claim 5, Kramer, Guey and Rune disclose all the elements of claim 4 as stated above wherein Rune further discloses configuring the preamble comprises configuring at least one of a reference signal, or a synchronization signal, or a beam refinement signal, or a combination thereof, to indicate the timing parameter (Fig.1-2&7 [0200], configuring a reference signal, or a synchronization signal with physical uplink control channel (PUCCH) resources). 
	Even though Kramer, Guey and Rune discloses wherein configuring the preamble comprises configuring at least one of a reference signal, or a synchronization signal, or a beam refinement signal, or a combination thereof, to indicate the timing parameter, in the same field of endeavor, Hsu discloses wherein configuring the preamble comprises configuring at least one of a reference signal, or a synchronization signal, or a beam refinement signal, or a combination thereof, to indicate the timing parameter (Fig.8-9 [0038], the preamble comprises at least one of a reference signal, or a synchronization signal).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kramer, Guey and Rune to incorporate the teaching of Hsu in order to provide synchronization procedure with the network.
	It would have been beneficial to use FemtoBS A which selects a CDMA code and sends to FemtoBS B according to the relative uplink timing information and the parameters of CDMA code obtained by decoding the management messages or control signals sent from FemtoBS B as taught by Hsu to have incorporated in the system of . (Hsu, Fig.8-9 [0038] and Fig.1 [0043])

Regarding claim 10, Kramer and Guey discloses all the elements of claim 1 as stated above. 
	However Kramer and Guey does not expressly discloses decoding a preamble of the radio frequency uplink message to identify a timing parameter associated with the radio frequency uplink message, wherein the receive time window is allocated based at least in part on the timing parameter.
	In the same field of endeavor, Hsu discloses wherein decoding a preamble of the radio frequency uplink message to identify a timing parameter associated with the radio frequency uplink message (Fig.7-8 [0037]-[0038], decoding a preamble of the radio frequency uplink timing information message to identify a timing parameters/information of CDMA codes associated with the radio frequency uplink message), wherein the receive time window is allocated based at least in part on the timing parameter (Fig.9 [0039], the receive time window is assigned/allocated based on the radio frequency uplink timing parameter/information).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kramer and Guey to incorporate the teaching of Hsu in order to provide synchronization procedure with the network.
	It would have been beneficial to calculate the time difference between Macro BS and FemtoBS A (delay T-t as shown in Fig.9) and informs FemtoBS A by management . (Hsu, Fig.9 [0039] and Fig.1 [0043])

Regarding claim 11, Kramer, Guey and Hsu disclose all the elements of claim 10 as stated above wherein Hsu further discloses the preamble comprises at least one of a reference signal, or a synchronization signal, or a beam refinement signal, or a combination thereof, to indicate the timing parameter (Fig.8-9 [0038], the preamble comprises at least one of a reference signal, or a synchronization signal).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kramer and Guey to incorporate the teaching of Hsu in order to provide synchronization procedure with the network.
	It would have been beneficial to use FemtoBS A which selects a CDMA code and sends to FemtoBS B according to the relative uplink timing information and the parameters of CDMA code obtained by decoding the management messages or control signals sent from FemtoBS B as taught by Hsu to have incorporated in the system of Kramer and Guey to provide synchronization between the femto BS (RS) and MacroBS. (Hsu, Fig.8-9 [0038] and Fig.1 [0043])

Regarding claim 15, Kramer and Guey discloses all the elements of claim 12 as stated above.                                                                                                             	However Kramer and Guey does not expressly discloses decoding a preamble of 
	In the same field of endeavor, Hsu discloses wherein decoding a preamble of the radio frequency downlink message to identify an indication of a timing parameter associated with the radio frequency downlink message (Fig.7-8 [0037]-[0038], decoding a preamble of the downlink timing information message to identify a timing parameters/information of CDMA codes associated with the radio frequency downlink message).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kramer and Guey to incorporate the teaching of Hsu in order to provide synchronization procedure with the network.
	It would have been beneficial to calculate the time difference between Macro BS and FemtoBS A (delay T-t as shown in Fig.9) and informs FemtoBS A by management messages or control signals as taught by Hsu to have incorporated in the system of Kramer and Guey to provide synchronization between the femto BS (RS) and MacroBS. (Hsu, Fig.9 [0039] and Fig.1 [0043])

Regarding claim 16, Kramer, Guey and Hsu disclose all the elements of claim 15 as stated above wherein Hsu further discloses the preamble comprises at least one of a reference signal, or a synchronization signal, or a beam refinement signal, or a combination thereof, indicating the timing parameter (Fig.8-9 [0038], the preamble comprises at least one of a reference signal, or a synchronization signal).

	It would have been beneficial to use FemtoBS A which selects a CDMA code and sends to FemtoBS B according to the relative uplink timing information and the parameters of CDMA code obtained by decoding the management messages or control signals sent from FemtoBS B as taught by Hsu to have incorporated in the system of Kramer and Guey to provide synchronization between the femto BS (RS) and MacroBS. (Hsu, Fig.8-9 [0038] and Fig.1 [0043])

Regarding claim 21, Kramer, Guey and Rune disclose all the elements of claim 20 as stated above wherein Rune further discloses configuring the preamble comprises configuring at least one of a reference signal, or a synchronization signal, or a beam refinement signal, or a combination thereof, to indicate the timing parameter (Fig.1-2&7 [0200], configuring a reference signal, or a synchronization signal with physical uplink control channel (PUCCH) resources). 
	Even though Kramer, Guey and Rune discloses wherein configuring the preamble comprises configuring at least one of a reference signal, or a synchronization signal, or a beam refinement signal, or a combination thereof, to indicate the timing parameter, in the same field of endeavor, Hsu discloses wherein configuring the preamble comprises configuring at least one of a reference signal, or a synchronization signal, or a beam refinement signal, or a combination thereof, to indicate the timing (Fig.8-9 [0038], the preamble comprises at least one of a reference signal, or a synchronization signal).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kramer, Guey and Rune to incorporate the teaching of Hsu in order to provide synchronization procedure with the network.
	It would have been beneficial to use FemtoBS A which selects a CDMA code and sends to FemtoBS B according to the relative uplink timing information and the parameters of CDMA code obtained by decoding the management messages or control signals sent from FemtoBS B as taught by Hsu to have incorporated in the system of Kramer, Guey and Rune to provide synchronization between the femto BS (RS) and MacroBS. (Hsu, Fig.8-9 [0038] and Fig.1 [0043])

Regarding claim 30, Kramer, Guey and Rune disclose all the elements of claim 28 as stated above. 
	However Kramer, Guey and Rune does not expressly discloses wherein decode a preamble of the radio frequency downlink message to identify an indication of a timing parameter associated with the radio frequency downlink message.
	In the same field of endeavor, Hsu discloses wherein decode a preamble of the radio frequency downlink message to identify an indication of a timing parameter associated with the radio frequency downlink message (Fig.7-8 [0037]-[0038], decoding a preamble of the uplink timing information message to identify a timing parameters/information of CDMA codes associated with the radio frequency downlink message).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kramer, Guey and Rune to incorporate the teaching of Hsu in order to provide synchronization procedure with the network.
	It would have been beneficial to calculate the time difference between Macro BS and FemtoBS A (delay T-t as shown in Fig.9) and informs FemtoBS A by management messages or control signals as taught by Hsu to have incorporated in the system of Kramer, Guey and Rune to provide synchronization between the femto BS (RS) and MacroBS. (Hsu, Fig.9 [0039] and Fig.1 [0043])



Claims 7, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. [hereinafter as Kramer], US 9432120 B2 in view of Guey et al. [hereinafter as Guey], US 10,396,873 B2 further in view of Zhang et al. [hereinafter as Zhang], US 2017/0195033 A1.
Regarding claim 7, Kramer and Guey discloses all the elements of claim 1 as stated above wherein Guey further discloses the radio frequency uplink message is a millimeter wave transmission (Fig.1 Col 3 lines 30-52, beamforming millimeter Wave (mmWave) cellular network 100 for wireless communication between the base station BS 101 and user equipment UE 102).	                                                                                                             (Fig.1-2 [0181], receiving the radio frequency uplink message using a base station receive beam configuration in measurement configuration, the radio frequency uplink message is a millimeter wave transmission).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kramer and Guey to incorporate the teaching of Zhang in order to provide the highest efficiency and the most reliable transmitted data.
	It would have been beneficial to use an added millimeter-wave base station (a target mmB) which notifies an mmB that currently serves the terminal of configuration information of a cell corresponding to the added millimeter-wave base station, such as a broadcast control channel (BCH for short), a secure shell (SSH), a CRS, a CSI-RS, a demodulation reference signal (DMRS for short), a physical random access channel, and beam configuration information included in measurement configuration as taught by Zhang to have incorporated in the system of Kramer and Guey to achieve a better transmission effect between the master base station and the UE by using smaller transmit power. (Zhang, Fig.1-2 [0181] and Fig.1-2&9 [0321])

Regarding claim 17, Kramer and Guey discloses all the elements of claim 12 as stated above wherein Guey further discloses the radio frequency downlink message is a millimeter wave transmission (Fig.1 Col 3 lines 30-52, beamforming millimeter Wave (mmWave) cellular network 100 for wireless communication between the base station BS 101 and user equipment UE 102)
	However Kramer and Guey does not expressly discloses receiving the radio frequency downlink message using a receive beam configuration of the UE, wherein the radio frequency downlink message is a millimeter wave transmission.                                                                   	In the same field of endeavor, Zhang discloses wherein receiving the radio frequency downlink message using a receive beam configuration of the UE, wherein the radio frequency downlink message is a millimeter wave transmission (Fig.1-2 [0181], receiving the radio frequency downlink message using a receive beam configuration (between UE and base station) in measurement configuration, the radio frequency downlink message is a millimeter wave transmission).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kramer to incorporate the teaching of Zhang and Guey in order to provide the highest efficiency and the most reliable transmitted data.
	It would have been beneficial to use an added millimeter-wave base station (a target mmB) which notifies an mmB that currently serves the terminal of configuration information of a cell corresponding to the added millimeter-wave base station, such as a broadcast control channel (BCH for short), a secure shell (SSH), a CRS, a CSI-RS, a demodulation reference signal (DMRS for short), a physical random access channel, . (Zhang, Fig.1-2 [0181] and Fig.1-2&9 [0321])

Regarding claim 23, Kramer and Guey disclose all the elements of claim 12 as stated above wherein Guey further discloses the radio frequency uplink message is a millimeter wave transmission (Fig.1 Col 3 lines 30-52, beamforming millimeter Wave (mmWave) cellular network 100 for wireless communication between the base station BS 101 and user equipment UE 102)
	However Kramer and Guey does not expressly discloses transmitting the radio frequency uplink message using a transmit beam configuration of the UE, wherein the radio frequency uplink message is a millimeter wave transmission.                                                                   	In the same field of endeavor, Zhang discloses wherein transmitting the radio frequency uplink message using a transmit beam configuration of the UE, wherein the radio frequency uplink message is a millimeter wave transmission (Fig.1-2 [0181], transmitting the uplink message using a transmit beam configuration (between UE and base station) in measurement configuration, the radio frequency uplink message is a millimeter wave transmission).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kramer and Guey to incorporate the teaching of Zhang in order to provide the highest efficiency and the most reliable transmitted data.
. (Zhang, Fig.1-2 [0181] and Fig.1-2&9 [0321])


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. [hereinafter as Kramer], US 9432120 B2 in view of Guey et al. [hereinafter as Guey], US 10,396,873 B2 further in view of Wei et al. [hereinafter as Wei], US 2012/0076214 A1.
Regarding claim 8, Kramer and Guey discloses all the elements of claim 1 as stated above. 
	However, Kramer and Guey does not explicitly disclose wherein determining that the UE is operating on a high-speed rail serviced by the base station, wherein the receive time window is allocated based at least in part on the UE operating on the high speed rail, in the same field of endeavor, Rune discloses wherein determining that the UE is operating on a high-speed rail serviced by the base station, wherein the receive time window is allocated based at least in part on the UE operating on the high-speed rail (Fig.4 [0057], determining that the wireless device is operating in a high-mobility (e.g., a high-speed rail), the observation window (i.e., receive time window) is allocated based on the wireless device operating on high-speed rail).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Kramer and Guey to incorporate the teaching of Wei in order to provide maintenance of channel transmission efficiency for a multi-carrier modulation (MCM) system.
	It would have been beneficial to use the multi-symbol channel estimation which has a relatively superior performance when applied to the high-mobility environment (for example, a high-speed rail transportation). Further, the pilots allocated broadly within the observation window significantly enhance average transmission efficiency of the MCM system with the method of multi-symbol channel estimation as taught by Wei to have incorporated in the system of Kramer and Guey to provide greater transmission efficiency. (Wei, Fig.1 [0026] and Fig.4 [0057])

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414